Citation Nr: 1545406	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-19 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA RO that continued the noncompensable evaluation of the Veteran's hearing loss disability.

The Veteran participated in a videoconference hearing before the Board in July 2015, and a transcript of this hearing has been associated with the record. 

The issue of entitlement to a disability rating in excess of 50 percent for depression was raised by the record during the Veteran's July 2015 hearing before the undersigned, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided with a VA examination addressing his bilateral hearing loss disability in July 2012.  During his July 2015 hearing before the undersigned, the Veteran stated that he perceived a noticeable deterioration in his hearing since the time of his July 2012 VA examination.  Accordingly, with evidence of record suggesting that the Veteran's bilateral hearing loss disability may have worsened, an examination should be obtained on remand that fully addresses the current severity of the Veteran's hearing loss.  Additionally, particularly given the Veteran's July 2015 testimony, the AOJ should consider whether the Veteran's claim for an increased rating warrants referral for consideration of an extraschedular rating.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all audiological records of which VA as notice have been associated with the Veteran's claims file, including treatment records from the VA Medical Centers in Phoenix, Arizona, and Prescott, Arizona.

2.  Then, schedule the Veteran for a VA audiological examination.

3.  Then, readjudicate the Veteran's claim, giving due consideration to whether the Veteran's bilateral hearing loss disability warrants referral for consideration of an extraschedular rating.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.










	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




